 BIEDERMAN FURNITURE COMPANYBiederman FurnitureCompanyandHerbertJagust,An Individual.Case 14-CA-3864.April 18,1967DECISION AND ORDERBY MEMBERS BROWN, JENKINS, AND ZAGORIAOnNovember 10,1966,TrialExaminerRobert L. Piper issued his Decision in the above-entitled proceeding, finding that the Respondent hadengaged in and was engaging in certain unfair laborpractices and recommending that it cease and desisttherefrom and take certain affirmative action, as setforth in the attached Trial Examiner's Decision.Thereafter, the Respondent filed exceptions to theDecision together with a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itspowers in connection with this case to a three-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered the TrialExaminer's Decision, the exceptions and brief, andthe entire record in this case, and hereby adopts thefindings,' conclusions, and recommendations of theTrial Examiner, as modified herein.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelationsBoardadoptsasitsOrder theRecommended Order of the Trial Examiner andherebyordersthatRespondentBiedermanFurniture Company, St. Louis, Missouri, its officers,agents, successors, and assigns, shall take the actionset forth in the Trial Examiner's RecommendedOrder.iThe Trial Examiner found that the Respondent changed itsmethod of handling credit purchases in its various stores and thatemployee Jagust was outspoken in his opposition to the changeThe record shows, however, that the change was merely proposedand was not effectuated, and that Jagust's opposition was directedto the proposal These misstatements, however, do not affect theTrial Examiner's ultimate conclusionsTRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEROBERT L. PIPER, Trial Examiner: This proceedingunder Section 10(b) of the National Labor Relations Act,as amended, was heard by me in St. Louis, Missouri, onJune 20 and 21, 1966, pursuant to due notice. Thecomplaint, which was issued on April 5, 1966, on a chargeiAll dateshereinafterrefer to 1965unless otherwiseindicated57dated January 13, 1966, alleged in substance thatRespondent engaged in unfair labor practices proscribedby Section 8(a)(1) and (3) of the National Labor RelationsAct, as amended, by a specific act of interference,restraint, and coercion and discriminatorily transferringan employee to a less desirable position. Respondent'sanswer denied the alleged unfair labor practices. Bothparties filed briefs.Upon the entire record in the case and from myobservation of the witnesses, I make the following:FINDINGS OF FACT1.JURISDICTIONAL FINDINGSRespondent is a Maine corporation with its office andplace of business at St. Louis, Missouri, where it isengaged in the retail sale and distribution of householdfurnishings, furniture, appliances, and related products atvarious stores in St. Louis, Missouri, and vicinity. Duringthe past year Respondent sold and distributed products,thegrossvalueofwhich exceeded $500,000, andpurchased and caused to be transported and delivered toits stores in Missouri goods and materials valued in excessof $50,000 directly from points located outside the State ofMissouri.Respondent admits and I find that it is anemployer engaged in commerce within the meaning ofSection 2(2), (6), and (7) of the Act.II.THELABOR ORGANIZATION INVOLVEDLocal 655, Retail Store Employees Union, Retail ClerksInternational Association,AFL-CIO (the Union herein), isa labor organization within the meaning of Section 2(5) ofthe Act.Respondent's sales employees are represented forthe purposes of collective bargaining by the Union.III.THE UNFAIR LABOR PRACTICESA. Introduction and IssuesHerbert Jagust, an individual, is the Charging Party andwas employed by Respondent' as a salesman at itsNormandy store. Respondent and the Union had acollective-bargaining agreement in effect. In early 1965,'about February, Respondent changed the credit procedureused in its stores in the sale of furniture to customers. Anumber of its salesmen, particularly those at theNormandy store, were strongly opposed to this change inRespondent's credit procedure, because they believedthat the change entailed additional work on their partwithout compensation and with a loss of selling time andwas in violation of the collective-bargaining agreement.Jagust was both the leader and spokesman of the salesmenat the Normandy store in presenting their ultimatelysuccessful opposition to such change to both the Unionand Respondent. On November 1, Respondent transferredJagust from his position as salesman at the Normandystore to an allegedly less desirable position as a salesmanat its Franklin store, purportedly because of his selling toomuch low markup merchandise contrary to Respondent'spolicy.The principal issue as framed by the pleadings is thealleged discriminatory transfer of Jagust to a less desirableposition because of his union and concerted activities. Asubsidiary issue is an alleged statement by a supervisor to164 NLRB No. 12 58DECISIONS OF NATIONAL LABOR RELATIONS BOARDan employee that Respondent would "get" Jagust becauseof his union and concerted activities.B.Chronology of EventsRespondent operated 31 furniture and appliance storesatwhich it employed approximately 300 salesmen.Included among its stores were a number in the greaterSt. Louisarea,includingtheNormandy store atNormandy, Missouri, the Franklin store in downtownSt. Louis, and several other stores mentioned in therecord. In early 1965, about February, Respondentdecided to change its method of handling credit purchasesin its various stores. Prior to such change, upon theconsummation of a sale the salesmen took customersbuying on credit to the store's credit department and thuswere free thereafter to wait on additional customers whomight be in the store. After the change, adopted inconnection with a new revolving, as distinguished frominstallment, credit plan, Respondent directed its salesmento handle the creditnegotiationswith the customer, suchas the amount of downpayment, the existence of a chargeaccount or credit card, the terms of payment, and otherdetails. This necessarily required the salesmen to spendadditional time with each credit customer, and reducedthe amount of selling time available to each salesman. Thesalesmen were paid on a commission basis, 5 percent onthe first $1,800 of sales per week, or $90, and 3 percent onall additional sales. The $1,800 a week, or $360 a day, wasa quota which eachsalesmannormally was expected tomeet. Jagust was a salesman at the Normandy store. Theunion steward was Henry Manne. Ted Fister was themanager of the Normandy store until on or about April 10;thereafter Joseph Dwyer became the manager. EugeneBulejski,managerof Respondent's North County store,was also the supervisor of the Normandy store and theimmediate superior of its manager. His superior, IvanSilberman, was the vice president in charge of sales forRespondent.In early February a representative of Respondentvisited the Normandy store and announced and explainedRespondent's new credit procedure to the salesmen.There was immediate opposition by the salesmen, bothbecause they felt that the program would deprive them ofselling time and consequently earnings, and because theybelieved that the change in credit procedure was aviolation of the collective-bargaining contract betweenRespondent and the Union. After the representative left,the salesmen decided to hold a meeting away from thestore to discuss the problem. About 2 weeks later, all ofthe salesmen includingManne, the union steward,attended thismeeting.The salesmen unanimously,includingManne, elected Jagust as their spokesman topresent their opposition to the changed credit procedure tothe Union, because they felt that Jagust was better able topresent their point of view than Manne. A few days laterJagust contacted James W. Brown, the Union's businessrepresentative, and advised him of Respondent's changein credit procedure and the employees' opposition theretoand belief that it was in violation of the contract. This wasthefirstnoticetheUnionreceivedconcerningRespondent's changed credit procedure. The collective-bargaining contract between Respondent and the Unioncontained the following provision:If the present system and procedure of signing upcustomers and checking their credit is changed, andin the further event that such change requires thesales employees covered by this contract to do thework of sign-up and credit employees, then thiscontractmay be reopened for negotiation as toadditional compensation for the sales employees soaffected, by giving five days notice.A few days later Brown and Edgar Sargaent, presidentof the Union, visited the Normandy store and discussedthe employees' complaints, particularly their opposition tothe new credit procedure, with Manne and Jagust. About 2weeks later, in mid-March, P. W. Schaefer, Respondent'sgeneral manager, came to the Normandy store to discussthe employees' "grievances" with Jagust and Manne.Schaefer did not testify and the record does not reveal howhe knew of any "grievance." Jagust advised Schaefer of anumber of complaints the employees had, specificallytheir opposition to the new credit procedure and theirbelief that it was a violation of the contract, and that Jagusthad been selected to speak for all of the employees.Schaefer made little or no comment. About 2 weeks later,in lateMarch,Respondent's treasurer,Mr. Travers,visited the Normandy store to explain the advantages ofRespondent's new credit procedure to Manne and Jagust.Jagustexpressed the salesmen's opposition to theprocedure and informed Travers that Jagust had beenselected as spokesman for all of the salesmen at theNormandy store.On April 2 Respondent for the first time notified theUnion by letter of the changed credit procedure. Sometimebetween April 2 and 12, a meeting between the Union andRespondentwas held at the offices of the Union.RepresentingRespondentwerePresidentWilliamBiederman, Silberman, Travers, Schaefer, and Schwartz,a supervisor of several stores. Brown, Sargaent, and theshop stewards includingManne from Respondent'svarious St. Louis and surrounding area stores representedthe Union. The only employee present at the meeting whowas not a steward or official of the Union was Jagust,pursuant to his request to represent the employees of theNormandy store. The new credit procedure was explainedby Schaefer. Thereafter a discussion in excess of 2 hoursensued, during which various employees, particularlyJagust, expressed their opposition to the new procedureand stated that it was in violation of the contract. Jagustspoke as much if not more than anyone present. Inaddition to the new credit procedure, Respondent alsoproposed a change in working hours from 5 days and 3nights to 4 days and 4 nights, which also met withemployee opposition. Nothing in particular was decided atthis meeting.On April 12 the Union held a general membershipmeeting concerning Respondent's two changes, at whichJagustagainwas a vocal leader of the opposition. Bothchanges were rejected by the membership. The Unionofficially notified Respondent of this action. As a result, onApril 19, Respondent issued a memorandum changing itsnew credit procedure from mandatory to voluntary on thepart of the salesmen. The Union took no further actionwith respect to the changed credit procedure.Leonard Fleck was employed by Respondent as asalesmanat its North County store. He was also anexecutive trainee for approximately 1 year, a programunder which Respondent selected and trained salesmen tobecome storemanagers.As such he was under the directsupervision of Bulejski. Fleck was a friend of Bulejski buthad only met Jagust one or two times. Fleck was one of thesalesmen at the North County store who objectedstrenuously to Respondent's changed credit procedure.Shortly after the meeting of theunionand companyrepresentatives between April 2 and 12, Bulejski told BIEDERMAN FURNITURE COMPANY59Fleck that his friend Jagust was getting himself intotrouble because Silberman did not like Jagust's attitude atthatmeeting.Fleck replied that he did not see howRespondent could do anything to Jagust, that he wasmerely a victim of being a good speaker and as such themen had appealed to him to be their spokesman. About amonth later, Bulejski asked Fleck if he remembered whatBulejski had told him about Jagust. When Fleck repliedthat he did, Bulejski told Fleck that Respondent had ameeting of officials and was going to "get" Jagust. Fleckasked how they planned to get Jagust. Bulejski repliedthey planned to do so on the basis of Jagust's high sales of"X" merchandise. Fleck objected and asked Bulejski if heor Dwyer, the manager of the Normandy store, had notobjected to such a proposal at the meeting. Bulejskireplied that Dwyer had stated at the meeting that hethought Respondent was making a mistake, but Silbermanhad told him that they knew what they were doing.Bulejski further informed Fleck that Bulejski had beeninstructed to order Dwyer to talk to Jagust about his salesof X merchandise. Bulejski denied such conversationswith Fleck. Bulejski admitted that later, at the time ofJagust's transfer from the Normandy store, hereinafterdiscussed,Fleck objected strenuously and said thatRespondent was out to get Jagust on the basis of his highsales of X merchandise because he had been outspokenwith the Union against Respondent's changed creditprocedure and proposed change of hours. I credit Fleck.Respondent classified itsmerchandise into threegeneral categories,known as S, 0, and X. S merchandisewas of the best quality and carried the highest markup.Naturally Respondent desired to sell the highest possibleamountof this category. 0 merchandise had a mediummarkup. X merchandise carried the lowest markup andgenerally was advertised or sale merchandise. Respondentdid not want its salesmen to sell large amounts of Xmerchandise because Respondent'smargin of profit wasmuch smaller whereas the salesman's commission was thesame, namely, 3 percent. Respondent had a general goal orpolicy of wanting its salesmen's overall volume of sales toconsistof approximately 70 percent S merchandise, 20percent 0 merchandise, and 5 percent X merchandise.Because of this policy some salesmen deliberately tried toavoid selling X merchandise in order to prevent theirmonthly percentage of such sales from exceeding theapproximate5percentdesiredbyRespondent.Respondent issued monthly sales volume reports of allsalesmen at each store. These reports listed the salesmenfrom top to bottom in the order of their total S and 0 salesand total volume, but in inverse order from bottom to topon their X sales. In other words, the salesmen who sold thelargest amount of X merchandise was listed on the bottomof the X list.Jagust had been employed at the Normandy store sinceMay 1960, was one of Respondent's top salesmen, andconsistently ranked among the top 4 salesmen at theNormandy store, which normally employed 12 salesmen.During this same 5-year period, he consistently rankedamong the high three or four in sales of X merchandise.This of course meant that he consistently ranked near thebottom of Respondent's monthly inverse list of X sales. Onseveral occasions Fister, manager of the Normandy storeuntilabout April 10, had informally spoken to Jagustabout his X sales, suggesting that he should improve them;i.e.,decrease his sales of X merchandise. Dwyer, whobecame manager of the Normandy store on or aboutApril 10, had as a salesman previously worked with Jagustand considered him one of the top men in Respondent'semploy and in the Normandystore.After Jagust'soutspoken and successful opposition to Respondent'schanged credit procedure, Silberman on several occasionsinstructed Bulejski to discuss with Dwyer Jagust's highsales of X merchandise, with the object of having Dwyerdiscuss same with Jagust. Dwyer spoke to Jagust onseveral occasions about his X sales, pointing out that theywere high. On each occasion Dwyer did so pursuant toinstructions from Bulejski. Bulejski testified that hediscussed the sales performance of the various men withthe store managers as a regular routine and that thereforefrom time to time he called Fister's and Dwyer's attentionto Jagust's high sales of X merchandise. However, ananalysis of Bulejski's testimony coupled with that ofDwyer and Silberman makes clear that on such occasionsSilberman had discussed Jagust's sales of X merchandisewith Bulejski and suggested or directed that he discuss thematter with Dwyer. Dwyer could not recall Bulejski everhaving discussed with him the X merchandise sales of anyother salesman, but was certain that each time he spoke toJagust about his sales of X merchandise it was because ofBulejski's instructions to do so.On August 30 Silberman directed Bulejski to orderDwyer to issue a written reprimand to Jagust concerninghis sales of X merchandise. This reprimand listed Jagust'ssales of X merchandise as a percentage of his total salesfor each of the preceding 7 months and noted that Jagusthad the highest percentage of sales of X merchandise inMarch, April, and July. His percentages ranged from 4.4 to11.9.Both Dwyer and Bulejski admitted that they hadnever before issued or been instructed to issue a writtenreprimand to any salesman for any reason, including salesof X merchandise. Jagust had never been warned that hisX sales might result in a written reprimand, transfer, orany other action. Dwyer opposed the issuance of thewritten reprimand, because he felt that it was unnecessaryand Jagust could decrease his sales of X merchandise. Onor about October 1 Manne resigned as the Union's stewardat the Normandy store and the employees elected Jagustas his successor. Dwyer learned of this the same day andBulejski a few days thereafter. The normal procedure ofthe Union was to notify Respondent whenever a newsteward was selected.Respondent'smonthly reports concerning the sales,volume of the salesmen normally were issued about the15th day of the following month. On or about October 20,shortlyafter the sales figures for September wereavailable,Silberman held a meeting of Respondent'sofficials to consider the transfer of Jagust from theNormandy store to Respondent's Franklin store. Themeeting was attended by Bulejski, Dwyer, and severalother store managers. Dwyer opposed Jagust's transfer.While the matter was discussed at the meeting, Silbermanhad already decided to transfer Jagust. Silberman toldBulejski and Dwyer that it was because of Jagust'scontinued high sales of X merchandise. At the samemeeting it was decided to transfer salesman Jesse Smithfrom the Normandy to the Southwest store because he wasa good salesman, the Southwest store needed experiencedand well-qualified help, and a decline in business at theNormandy store had resulted in the need for one lesssalesman there. Another salesman was transferred to theNormandy store after the transfer of Jagust and Smith.Silberman instructedBulejski to notify Jagust onOctober 30 that he was being transferred to the Franklinstore as of November 1 because of his continued high salesof X merchandise in the hope that the transfer mightimprove his sales performance. 60DECISIONS OF NATIONAL LABOR RELATIONS BOARDOn October 30, Bulejski so notified Jagust.Jagustobjectedand offered to resign,but on Bulejski'ssuggestion that Jagust report to the Franklin store onNovember 1 did so. Jagust and Smith filed grievances withthe Union concerning their transfers. Brown and SargaentdiscussedJagust'sgrievancewithRespondent.Respondent advised the Union that the reason for Jagust'stransfer was his continued high sales of X merchandise.Several months after Jagust's transfer to the Franklinstore, he was relieved of his duties as steward at theNormandy store and the employees selected a successor.The Uniondecided to hold Jagust's grievance in abeyancepending the outcome of the instant proceeding. AfterJagust's transfer to the Franklin store, his sales andincome declined substantially,as will be considered morefully hereinafter.C. Interference,Restraint,and CoercionThe complaint alleged that Respondent, through itsSupervisor Bulejski,told an employee that Respondentwould"get" Jagust on the basis of Jagust's X salesbecause he had engaged in activities on behalf of theUnion and concerted protected activities.Ithas beenfound hereinabove that Bulejski made such a statement toFleck.Iaccordingly conclude and find that by suchstatement,warning, or threat,Respondent engaged ininterference,restraint,and coercion in violation ofSection 8(a)(1) ofthe Act.D. Discrimination in Hire and Tenure andTerms andConditionsof EmploymentThe complaint alleges that on or about November 1Respondent transferred Jagust from his position assalesman at the Normandy store to a less desirableposition as salesman at the Franklin store because of hisunionand concerted activities. The record establishesbeyond dispute that Respondent'sassigned reason forJagust'stransferwas his continued high sales of Xmerchandise. Bulejski told Dwyer that that was the reasonfor the transfer, and Silberman told both of them at themeeting onor about October 20 that thatwas the reasonfor transferring Jagust.Bulejski advised Jagust that waswhy hewas being transferred. Silberman and Schaeferalso advised the Union at the grievance meeting that thatwas the only reason for Jagust's transfer.The recordestablishes clearly that Respondent's assigned reason fortransferring Jagust, his continued high sales of Xmerchandise,was in fact a pretext and that the real reasonfor transferring Jagust was his outspoken and successfulopposition to Respondent's changed credit procedure andhis subsequent selection as shop steward at the Normandystore. As a result of the transfer Jagust's income declinedsubstantially and he was replaced as steward at theNormandy store.For over 5 years Jagust had been one of Respondent'stop salesmen,ranked among the first four in total sales attheNormandy store. In the written reprimand ofAugust 30,Respondent listed Jagust's sales of Xmerchandise on a percentage basis for the preceding 7months. Thereafter, the August and September figuresbecame available and were considered by Silberman at themeeting on October 20 when he announced his decision totransfer Jagust.Jagust's monthly sales of X merchandiseas a percentage of his total sales for the 10 months prior tohis transfer were:January9.73%February4.40%March11.90%April11.26%May5.12%June6.30%July10.27%August8.86%September13.03%October7.12%Total8.71%Although the assigned reason for Jagust's transfer washiscontinued high X sales, another salesman at theNormandystore had a higher percentageof X sales for the10-monthperiodandtwoothersalesmenhadapproximately the same percentageof X sales. For the 10-month period Roma Scott had a total of 10.81 percent of Xsales. Jagust had 8.71 percent, Smith 8.42 percent, andEder 8.31 percent.When Jagust was given the writtenreprimand in August because of his high percentage of Xsales for 7 months and having been the highest in 3 ofthose months, Scott had a higher percentage of X sales forthe same period and was the highest in the other 4 months.Scott was never given any reprimand or warned about hisX sales. Dwyer admitted that Bulejski requested him totalk to Jagust about his X sales, but said that he could notrecall Bulejski ever asking him to speak to either Scott orSmith about their X sales.At thetime Bulejski advised Jagust of his transfer,Bulejski referred to Jagust's September percentage, 13.03,of X sales. In August and September, the very periodunder consideration,Smith had respective percentages of19.8 and 10.86 of X sales, a 2 months'total substantially inexcess of Jagust. Nevertheless Dwyer could not recall everhaving spoken to Smith about his X sales. Respondentadmitted that Smith's high X sales had nothing to do withhis transfer. At the meeting on October 20 concerning thetransfers it was decided to transfer Smith to the SouthweststorebecauseRespondent needed an experienced,outstanding salesman and Smith filled the bill. Indescribing Smith as a good,experienced salesman, thetype needed at the Southwest store, Respondent clearlyrevealed its true motive in transferring Jagust.Jagust'stotal sales and hence rank was substantially higher thanSmith, and Smith's percentage of X sales for the 10months of 1965 was approximately the same. Silbermantestified that Respondent hoped to attain monthly sales offrom $12,000 to $15,000 persalesman.Respondent'srecords establish that for the 10 months in questionJagust's total sales exceeded $150,000, or $15,000 a month.Thus Jagust had exceeded the goal stated by Silberman. Inaddition,Jagust ranked fourth in total sales among the 12salesmen.Within the same period Smith's total sales were$130,000, including 8.42 percent of X sales. Yet Silbermanand Bulejski both stated that Smith was selected fortransfer to the Southwest store because he was anexperienced and outstanding salesman.Dwyer's testimony on the subject of Jagust's transferwas somewhat confused.Dwyer first testified that he wasagainst issuing the written warning in August and that atthe Octobermeetinghe opposedtransferring Jagust. Helater testified that after the August report of X sales cameout, he "gave up" on Jagust and no longer cared about or BIEDERMAN FURNITURE COMPANY61opposed the transfer.Jagust'sAugust percentage of Xsaleswas 8.86, an improvement over his July figurecontained in the written warning.On cross-examinationDwyer said that he was opposed to giving Jagust thewritten warning but was not opposed to his transfer at thetime of the October meeting. He again changed histestimony and said that he told Silberman at that meetinghe did not agree with the decision to transfer Jagust. Itseems clear that Dwyer was in the middle. His situationmight best be described by his own statement: "So Ifigured due to the fact that I was against the warning andagainst this[the transfer],I dust didn't care because I wasin the middle."Dwyer admitted that although Smith'spercentage of X sales went from 7.2 in July to 19.8 inAugust and Scott's went from 9.5 in July to 15.2 in August(compared with Jagust'sAugust sales of 8.8 percent), hedid not mention these high X sales to either Scott or Smith.Smith's 19.8 percent was substantially higher than anypercentage ever attributed to Jagust.Itseems clear that Respondent'sreal reason for"transferring Jagustwas his outspoken and effectiveopposition to Respondent'schanged credit program,culminated by his election as shop steward on October 1,which meant that thereafter he would be the official unionspokesman for the employees at the Normandy store.Silberman's opinion of Jagust and views concerning himarebestdemonstratedbySilberman'stestimony.Silberman testified that he looked more closely at the salesrecords of Jagust and certain others than in generalbecause of personal experiences that he had with them.He said that because of this experience he felt thatperhaps Jagust did not have the necessary exuberance andwas not a man that could sell merchandise.Silberman saidthat he was not convinced in his own mind that Jagustcould sell successfully.On cross-examination Silbermandenied his prior testimony that he had personal experiencewith Jagust and said that could only have been true ifSilberman had worked with Jagust,which he had not. Hethen stated that he had a personal feeling that Jagust,perhaps because of his lack of exuberance,was not goingtomake it as a salesman because in Silberman's personalcontacts with him Jagust always seemed to be somewhatdisgruntled and unhappy.Silberman's statement that hefelt Jagust was not going to make it as a salesman is insharp contrast to the undisputed fact that Jagust was oneofRespondent'stopsalesmenduringhisentireemployment.In addition,Respondent twice offered Jagust a positionas an executive trainee to become a store manager, thesecond time by Silberman in February just prior to theintroduction of the changed credit procedure and Jagust'sopposition thereto. This clearly demonstrated that prior tosuchoppositionSilbermanconsideredJagustofmanagement caliber.Added to Bulejski's admission thatRespondent was going to get Jagust on the basis of his Xsales because of his outspoken opposition to Respondent'screditprocedure at the meeting of the officials ofRespondent and the Union,it seems quite clear, and I find,that Respondent's real reason for transferring Jagust wasbecause of his successful opposition within the Union toRespondent'schangedcreditprocedureandhissubsequent selection as union steward.Contrary toRespondent'stestimony,the record,including company records, established that Jagust'stransfer was to a less desirable position resulting in asubstantial decline in his income.The Franklin store wasin downtown St. Louis. Jagust lived near the Normandystore.The transfer required 45 to 55 additional minutestravel each day. More significantly,his earnings whichwere based on commission were substantially reduced as aresult of the transfer.Respondent's records establishedthat Jagust's income was reduced from approximately$600 a month,on the basis of average sales of $15,000 amonth for the 10 months of1965,to approximately $450 amonth,on the basis of average sales of approximately$10,130a month for the 7 months at the Franklin store.Silberman testified that he believed that the change tothe downtown store would be good for Jagust and thatoften such a change had a productive result.Silbermanalso stated that the downtown store was Respondent'slargest single volume unit and that the opportunities for asalesman were as good there as atany ofRespondent'sstores.Bulejski testified that the transfer was to try toimprove and keep Jagust as an employee, and that hecould expect to improve his sales performance because itwas easier to sell at the Franklin store. Respondent'srecords demonstrate the contrary.Comparing the first 5months of 1966 at the downtown store with the same 5months of 1965 at the Normandy store, the total volume ofsales and the average sales volume achieved by each of thesalesmen was substantially greater at the Normandy store,in spite of Respondent's testimony that during theseperiods sales were declining at the Normandy store andincreasing at the downtown store. A comparison of theexhibits showing the sales for such periods at both storesclearly establishes this.A fewexamples demonstrate the inaccuracy ofSilberman'sand Bulejski'sstatements concerning theopportunities at the downtown store and reveal why Jagustsuffered a substantial decline in income.No one at theNormandy store ever sold under his quota,$360 a day or$1,800 a week.Respondent's records for the first 5 monthsof 1966at the Franklin store reveal that in January foursalesmen failed to meet their quota, in February six, inMarch three,inApril five,and in May one. Jagust neverfailed to make his quota in 5 years at the Normandy store.Jagust's total sales in the first 5 months of 1965 at theNormandy store were$62,584, during which time he wasonly the fourth highest salesman.In contrast,the highestsalesman at the Franklin store during the first 5 months of1966achieved total sales of $60,498. This alonedemonstratesthe differencein sales opportunities at thetwo stores.For the same 5-month period at the Franklinstore in 1966, Jagust's total sales amounted to $39,623.Another obvious contrast is that in February 1966, whileJagust ranked third in total sales volume at the Franklinstore, his sales totalled only $8,719 compared with $12,612for the same month of the prior year at the Normandystore. In fact, the highest salesman at the Franklin storesold only $10,241 in February 1966. Further comparisonsdemonstrate the same conclusion.It should also be notedthat the 1965 sales figures for the salesmen at theNormandy store do not include the months of Novemberand December,which the record establishes were thehighest sales volume months.Theirinclusion would makethe average of sales at the Normandy store even higher.A preponderance of the reliable, probative, andsubstantial evidence in the entire record convinces me,and I find, that Respondent on November 1 transferredJagust to a less desirable position because of his union andconcerted activities,in violation of Section 8(a)(3) and (1)of the Act.On the basis of the foregoing findings of fact and uponthe entire record in the case,Imake the following: 62DECISIONS OF NATIONAL LABOR RELATIONS BOARDCONCLUSIONS OF LAW1.Respondent is an employer engaged in commerce,and the Unionis a labor organization,within themeaningof the Act.2.By interfering with,restraining,and coercing itsemployees in the exercise of rights guaranteed in Section 7of the Act, Respondent has engaged in unfair laborpractices within the meaning of Section 8(a)(1) of the Act.3.By transferring Jagust to a less desirable position,Respondent engaged in discrimination to discouragemembership in the Union, thereby engaging in unfair laborpractices within the meaning of Section 8(a)(3) and (1) ofthe Act.4.The aforesaid unfair labor practices affect commercewithin the meaning of Section 2(6) and (7) of the Act.THE REMEDYHaving found that Respondent engaged in certain unfairlabor practices,I shall recommend that it cease and desisttherefrom and that it take certain affirmative action of thetype which is conventionally ordered in suchcases asprovided in the Recommended Order below, which I findnecessary to remedy and remove the effects of the unfairlabor practices and to effectuate the policies of the Act.Because of the character and scope of the unfair laborpractices found,Ishall recommend a broad cease-and-desist order.2Upon the foregoing findings of fact, conclusions of law,and the entire record, and pursuant to Section 10(c) of theAct, I herebyissuethe following:RECOMMENDED ORDERBiederman Furniture Company, its officers, agents,successors,and assigns,shall:1.Cease and desist from:(a)Advising, warning, or threatening its employees thatBiederman Furniture Company plans or intends to takereprisals against other employees because of their union orconcerted activities.(b)Discouraging membership in Local 655, Retail StoreEmployees Union, Retail Clerks International Association,AFL-CIO, or any other labor organization of itsemployees, by transferring employees to less desirablepositions or in any other manner discriminating againstemployees in regard to hire or tenure of employment orany term or condition of employment.(c) In any other manner interfering with,restraining, orcoercing its employees in the exercise of rights guaranteedto them by Section 7 of the Act.2.Take the following affirmative action which willeffectuate the policies of the Act:(a)OfferHerbertJagustimmediateandfullreinstatement to his former or substantially equivalentposition, without prejudice to his seniority or other rightsand privileges, and make him whole for any loss of pay hemay have suffered by payment to him of a sum of moneyequal to that which he would normally have earned fromthe date of his transfer, November 1, 1965, to the date ofsuch offer of reinstatement,less his net earnings duringsaid period(Crossett Lumber Company,8 NLRB 440), saidbackpay to be computed on a quarterly basis in a mannerestablished by the Board in F.W. Woolworth Company,90 NLRB 289, together with interest thereon at the rate of6 percent per annum(IsisPlumbing & Heating Co.,138NLRB 716).(b)Notify the above-named employee if presentlyserving in the Armed Forces of the United States of hisright to full reinstatement upon application in accordancewith the Selective Service Act and the Universal MilitaryTraining and Service Act, as amended, after dischargefrom the Armed Forces.(c)Preserve and, upon request, make available to theBoard or its agents,for examination and copying, allpayrollrecords,socialsecuritypayment records,timecards, personnel records and reports, and all otherrecords necessary to analyze the amount of backpay dueunder this Order.(d)Post at its office and at all of its stores in theSt. Louis area copies of the attached notice marked"Appendix."3 Copies ofsaid notice,to be furnished by theRegional Director for Region 14, after being duly signed byRespondent'srepresentative,shallbepostedbyRespondent immediately upon receipt thereof, and bemaintained by it for 60 consecutive days thereafter, inconspicuous places, including all places where notices toemployees are customarily posted.Reasonable steps shallbe taken to insure that said notices are not altered,defaced, or covered by any other material.(e)Notify the Regional Director for Region 14, inwriting, within 20 days from the date of this Order, whatsteps have been taken to comply herewith.42N L R B v Express Publishing Company,312 U S 426 (1941),N L R B v Entwistle MfgCo , 120 F 2d 532 (C A 4, 1941),Consolidated Industries, Inc ,108 NLRB 60 (1954), and casescited therein1 In the event that this Recommended Order is adopted by theBoard, the words "a Decision and Order" shall be substituted forthe words"the Recommended Order of a Trial Examiner" in thenotice In the further event that the Board's Order is enforced bya decree of a United States Court of Appeals, the words "a Decreeof the United States Court of Appeals Enforcing an Order" shallbe substituted for the words"a Decision and Order "" In the event that this Recommended Order is adopted by theBoard,thisprovision shall be modified to read"Notify theRegional Director for Region 14, in writing,within 10 days fromthe date of this Order,what steps Respondent has taken tocomply herewith "APPENDIXNOTICE TO ALL EMPLOYEESPursuant to the Recommended Order of a TrialExaminer of the National Labor Relations Board and inorder to effectuate the policies of the National LaborRelationsAct,asamended,we hereby notify ouremployees that:WE WILL NOT discourage membershipin Local 655,RetailStoreEmployeesUnion,RetailClerksInternationalAssociation,AFL-CIO,or any otherlabor organization, by transferring employees to lessdesirablepositionsorinanyothermannerdiscriminating against employees in regard to hire ortenure of employment or any term or condition ofemployment.WE WILL NOT advise,warn,or threaten ouremployees that we plan or intend to take reprisalsagainst other employees because of their union orconcerted activitiesWE WILL NOT in any other manner interfere with,restrain,or coerce our employees in the exercise ofany of the rights guaranteed them by the NationalLabor Relations Act. BIEDERMAN FURNITURE COMPANYWE WILL offer Herbert Jagust immediate and fullreinstatementtohisformerorsubstantiallyequivalent position, without prejudice to his seniorityor other rights and privileges, and make him whole forany loss of pay he may have suffered as a result of ourdiscrimination against him.All of our employees are free to become or remain, orrefrain from becoming or remaining, members of theabove-named or any other labor organization, except to theextent that such right may be affected by an agreementconforming to the provisions of Section 8(a)(3) of theNational Labor Relations Act requiring membership in alabor organization as a condition of employment.BIEDERMAN FURNITURECOMPANY(Employer)DatedBy63(Representative)(Title)Note: We will notify Herbert Jagust if presentlyservingin the Armed Forces of the United States of his right to fullreinstatement upon applicationin accordance with theSelective Service Act and the Universal Military Trainingand Service Act, as amended, after discharge from theArmed Forces.Thisnotice must remainposted for 60 consecutive daysfrom the date of posting,and must notbe altered, defaced,or covered by any othermaterial.If employees have any questionconcerningthis noticeor compliance withits provisions, they may communicatedirectly with the Board's RegionalOffice, 1040Boatmen'sBank Building,314 North Broadway, St. Louis, Missouri63102, Telephone 622-4167.